 1
     JONATHAN O. PENA, ESQ.
 2   CA Bar ID No. 278044
 3   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 4   Fresno, CA 93721
 5   Telephone: 559-412-5390
     Fax: 866-282-6709
 6
     info@jonathanpena.com
 7   Attorney for Plaintiff
 8
                            UNITED STATES DISTRICT COURT
 9
                          EASTERN DISTRICT OF CALIFORNIA
10
11
                                                )   Case No. 1:20-cv-01787-SKO
     Daniel Richard Hogan,                      )
12
                                                )   STIPULATION AND ORDER FOR
                    Plaintiff,                  )   EXTENSION OF TIME
13
                                                )
           vs.                                  )   (Doc. 14)
14
                                                )
15   ANDREW SAUL,                               )
     Commissioner of Social Security,           )
16                                              )
                                                )
                    Defendant.                  )
17
                                                )
18                                              )
                                                )
19                                              )
20
21         IT IS HEREBY STIPULATED, by and between the parties through their
22   respective counsel of record, with the Court’s approval, that Plaintiff shall have a
23   30-day extension of time, from August 2, 2021 to September 1, 2021, for Plaintiff
24   to serve on defendant with PLAINTIFF’S MOTION FOR SUMMARY
25   JUDGMENT . All other dates in the Court’s Scheduling Order shall be extended
26   accordingly.
27         This is Plaintiff’s first request for an extension of time. Plaintiff respectfully
28   states that the requested extension is necessary due several merit briefs being due


                                            1
 1   on the same week. Counsel requires additional time to brief the issues thoroughly
 2   for the Court’s consideration. Defendant does not oppose the requested extension.
 3   Counsel apologizes to the Defendant and Court for any inconvenience this may
 4   cause.
 5
 6                                    Respectfully submitted,
 7   Dated: July 7, 2021              PENA & BROMBERG, ATTORNEYS AT LAW
 8
 9
                                   By: /s/ Jonathan Omar Pena
10                                   JONATHAN OMAR PENA
11
                                     Attorneys for Plaintiff

12
13
     Dated: July 7, 2021              PHILLIP A. TALBERT
14
                                      Acting United States Attorney
15                                    DEBORAH LEE STACHEL
                                      Regional Chief Counsel, Region IX
16
                                      Social Security Administration
17
18
                                   By: */s/ Marcelo N. Illarmo
19                                   Marcelo N. Illarmo
20                                   Special Assistant United States Attorney
                                     Attorneys for Defendant
21
                                     (*As authorized by email on July 7, 2021)
22
23
24                                     ORDER

25
26            Pursuant to the parties’ above-stipulation (Doc. 14), and for good cause
27   shown, IT IS HEREBY ORDERED that Plaintiff shall have a 30-day extension of
28   time, from August 2, 2021, to September 1, 2021, for Plaintiff to serve Defendant


                                           2
 1   with PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT . All other dates in
 2   the Court’s Scheduling Order (Doc. 13) shall be extended accordingly.
 3
     IT IS SO ORDERED.
 4
 5   Dated:   July 8, 2021                           /s/ Sheila K. Oberto    .
                                              UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                          3
